 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARIA VIVIAN HUYNH,                               No. 2:17-cv-2039-EFB PS
11                        Plaintiff,
12            v.                                        ORDER RE SETTLEMENT & DISPOSITION
13    NORTHBAY MEDICAL CENTER, TERI
      RUSSELL, and JEROLD WILCOX,
14
                          Defendants.
15

16

17           The case was before the court for a settlement conference conducted on November 19,
18   2019. Pursuant to the representations by counsel and the parties, the court has now determined
19   that the matter has settled.
20           The court now orders that dispositional documents are to be filed not later than thirty (30)
21   days from the date of this order.
22           All hearing dates heretofore set in this matter are VACATED.
23           FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
24   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
25   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
26           IT IS SO ORDERED.
27   DATED: November 20, 2019.
28
